Title: Wilson Cary Nicholas to Thomas Jefferson, 20 May 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
             Richmond May 20th 1819 
          
          On account of the uncertainty of what cou’d be gotten from the Banks, after writing to you, I advised Mr Gibson, to apply at the U.S.B so as to take the chance at both. your note was done there for one half the sum, on that day it wou’d not have been done for any other man for any part, but it was done with the understanding it wou’d be paid when due. On account of that circumstance, I requested the whole of the note for $3000 shou’d be done this day at the Farmers Bank. It was done for the full sum. I have seen one of the directors only, he said no time was fixed, it is possible therefore therefore they may require the $3000 dollars at the end of sixty days as they will certainly expected expect it the thousand, at the U.S. Bank after the lapse of that time. Under this uncertainty I wou’d recommend my Dear Sir, that you shou’d let one thousand dollars remain at the Farmers Bank to meet the payment at the other. I infer from your letter to me & to Mr Gibson it was only your intention to have a discount for $3000. I have therefore only given him $2000 of the amount at the F.B. I did not see your letter to Mr Gibson until the discount of the note sent to me was obtained, or it shou’d only have been done for two thirds of the sum. the balance awaits your directions.
          I have only a moment to assure you of the
          Respect & regard of
          
             Dear Sir sincerely yours
             W. C. Nicholas
          
        